Action to quiet title and judgment for certain of the defendants.
The appeal is from an order denying plaintiff's motion for a new trial. Appellant relies upon errors of law occurring at the trial, consisting in overruling plaintiff's objection to the admission of evidence showing prescriptive title in the defendants Bellue, and in admitting a declaration of homestead made by the defendant Marie Bellue; also upon the ground that the evidence is insufficient to justify the findings. It was in issue that the respondents claimed title to a portion of the premises described in the plaintiff's complaint. It was competent and relevant, therefore, to introduce testimony in support of a prescriptive title, as well as a title by deed. Occupancy for the period prescribed by law as sufficient to bar an action for the recovery of the property confers a title thereto, denominated title by prescription, which is sufficient against all. (Civ. Code, sec. 1007) The testimony was proper also to aid the court in construing the declaration of homestead as to the description of the premises. The declaration in the usual way states that the party making it at that time actually resided with her husband and children on the land and premises therein described (then giving the description), from which description the appellant contends the homestead property did not extend to Jefferson Street. Defendant Bellue testified that he with his wife resided at Jefferson and Alameda streets in the city of Los Angeles; that he went on those premises in 1889, and fenced around the property, cultivated it, built a house on the corner of Jefferson and Alameda streets; that he lived there continuously from that time; and that he was the husband of Marie Bellue at the time of the declaration of homestead, and that she lived on the premises with him as his wife, with their children. He also introduced state, county, and city tax-receipts from 1888-1889 up to the date of the trial in 1900, describing the premises as a quarter-acre bounded north by Jefferson Street and east by Alameda Street. Appellant contends that a prescriptive *Page 502 
title would not avail the defendants unless the possession continued longer than five years after the filing of the petition in insolvency of defendant Marius, May 12, 1894; but the proceedings in insolvency did not affect the homestead, as that was exempt under the law, and the schedule in the inventory, after giving a description of the property, states that "the foregoing is subject to declaration of homestead by Marie Bellue, wife of petitioner"; and the deed of the assignee in insolvency to the grantor of plaintiff could not convey the homestead tract, even if it purported to do so.
Appellant contends that the evidence does not support finding II, to the effect that the plaintiff is not the owner of the land therein described, as against the respondents, and that there is no determination by the court as to who is the rightful owner of that portion of the property sued for, not embraced in said finding II. The finding referred to is to the effect that the respondents were the owners of the premises therein described, — to wit, the homestead property on the corner of Jefferson and Alameda streets, already referred to, — and that the plaintiff had no right, title, or interest in or to the same. Finding III is to the effect that the plaintiff is the owner of the land described in the complaint as against all the defendants excepting the respondents, and as to them, except that part thereof which is described in finding II. It cannot be said that the findings are not supported by the evidence, and the statement on motion for a new trial does not purport to contain all the evidence, and, if any evidence is omitted, it will not be presumed to be adverse to the finding of the court. *Page 503